Citation Nr: 1218804	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  08-07 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

2.  Entitlement to a rating in excess of 40 percent for the Veteran's service-connected chronic lumbosacral strain, degenerative disc disease, status post laminectomy L5-S1 (herein "low back disorder"). 

3.  Entitlement to an increased rating for the Veteran's service-connected peripheral nerve involvement of the right lower extremity with foot drop, rated as 10 percent disabling prior to January 28, 2008, and 30 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1979 to July 1983. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In March 2012 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record and has been associated with the claims file. 

The RO issued a rating decision in November 2011 wherein it increased the rating for the Veteran's service-connected peripheral nerve involvement of the lower right extremity with foot drop to 30 percent, effective from January 28, 2008.  However, as this increase does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim on that issue, it remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  In February 2012 the Veteran indicated that he wished to withdraw his appeal concerning entitlement to a total disability rating based on individual unemployability (TDIU) and entitlement to a rating in excess of 40 percent for his service-connected low back disorder. 

2.  Prior to January 23, 2008, the Veteran's service-connected peripheral nerve involvement of the right lower extremity was not manifested by more than mild incomplete paralysis.  

3.  Beginning on January 23, 2008, the Veteran's service-connected peripheral nerve involvement of the right lower extremity has been manifested by symptomatology most nearly approximating complete paralysis of the common peroneal nerve.  

4.  The Veteran's service-connected peripheral nerve involvement of the right lower extremity has been assigned the maximum 40 percent rating effective from January 23, 2008, and at no point during the period on appeal has that disability involved a diagnosis pertaining to the sciatic nerve, which is the only code that provides a rating higher than 40 percent.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issues of entitlement to a total disability rating based on individual unemployability (TDIU) and entitlement to a rating in excess of 40 percent for his service-connected low back disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  Prior to January 23, 2008, the criteria for a rating in excess of 10 percent for the Veteran's service-connected peripheral nerve involvement of the right lower extremity were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Codes (DC) 8522 (2011).

3.  The criteria for a 40 percent rating for the Veteran's service-connected peripheral nerve involvement of the right lower extremity with foot drop were met starting on January 23, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Codes (DC) 8521 and 8522 (2011).

4.  The criteria for a rating in excess of 40 percent for the Veteran's service-connected peripheral nerve involvement of the right lower extremity with foot drop have not been met for any time during the period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Codes (DC) 8521 and 8522 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated in May 2007, August 2008 and October 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  The Veteran reported that he was in receipt of disability from the State of California, but did not reply to a November 2011 letter wherein the VA requested a release to obtain those records.  

The Veteran has been afforded two separate VA examinations during the pendency of the appeal.  The reports from these examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.

Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written and signed statement submitted in February 2012, the Veteran withdrew from consideration the issues of entitlement to a total disability rating based on individual unemployability (TDIU) and entitlement to a rating in excess of 40 percent for his service-connected low back disorder.  As the Veteran has withdrawn his appeal as to the stated issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on those issues, and they are dismissed without prejudice.


Increased Rating Claim

The Veteran has also claimed entitlement to an increased rating for his service-connected peripheral nerve involvement of the lower right extremity, rated as 10 percent disabling prior to January 28, 2008, and 30 percent disabling thereafter.  

The Veteran was first granted entitlement to service connection for right lower extremity peripheral nerve involvement in a September 2005 rating decision.  In that rating decision the RO determined that the Veteran had right lower extremity radiculopathy secondary to his service-connected low back disorder.  A 10 percent rating was assigned effective from January 26, 2005.  

In April 2007 the Veteran filed a claim asserting entitlement to an increased rating for his service-connected right lower extremity peripheral nerve involvement.  In an August 2007 rating decision the RO denied entitlement to a rating in excess of 10 percent.  The Veteran submitted a Notice of Disagreement (NOD) in September 2007.  The RO issued a Statement of the Case (SOC) in February 2008 and the Veteran filed a Substantive Appeal (VA Form 9) later that month.  In November 2011 the RO issued a rating decision granting entitlement to a 30 percent rating effective from January 28, 2008.  However, as this increase does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim on that issue, it remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

Essentially, the Veteran asserts that the ratings assigned for his service-connected lower right extremity peripheral nerve involvement do not accurately reflect the severity of that condition.  Disability evaluations are determined by evaluating the extent to which a veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In addition, the Board must assess the credibility and weight of all the evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  
After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Moreover, separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

The Veteran's service-connected peripheral nerve involvement of the right lower extremity was originally rated under Diagnostic Code 8621 for neuritis of the external popliteal or common peroneal nerve.  However, in the November 2011 rating decision the RO rated that condition pursuant to the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8522.  At his hearing before the Board, the Veteran requested that the Diagnostic Code under which he is evaluated be changed back to impairment of the common peroneal nerve.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Diagnostic Code 8521 concerns impairment of the external popliteal (common peroneal) nerve.  Mild, incomplete paralysis of this nerve warrants a 10 percent rating; moderate, incomplete paralysis warrants a 20 percent rating; and, severe, incomplete paralysis warrants a 30 percent rating. Complete paralysis is manifested by symptoms such as foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of the proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  Complete paralysis warrants a 40 percent disability rating.

Diagnostic Code 8522 provides the rating criteria for paralysis of the musculocutaneous or superficial peroneal nerve.  Where paralysis is complete, manifested by weakened eversion of the foot, a maximum rating of 30 percent is warranted.  Where paralysis is incomplete, with severe symptoms, a 20 percent rating is warranted; for moderate symptoms, a 10 percent rating is warranted; and for mild symptoms, a noncompensable rating is warranted.  

The term "incomplete paralysis" in peripheral nerve injuries such as this indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis, whether due to the varied level of the nerve lesion or partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note under "Diseases of the Peripheral Nerves."  38 C.F.R. § 4.124(a).  

Words such as "mild," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The relevant evidence of record includes VA treatment records, VA examination reports and both written and oral statements from the Veteran.  In his April 2007 claim the Veteran stated that he had to quit his job of a taxi driver due to back and leg pain as well as numbness and pain in his leg and foot.  

VA treatment records from 2006 show no relevant complaints or findings.  In March 2007, he was assessed for an initial visit for acupuncture treatment.  He stated that he was having radiating pain down to his right gluteus region and lateral calf and that there was a numbness sensation at the ankle.  Physical examination showed his gait was normal, with diffuse weakness of the right leg.  Deep tendon reflexes were 1+ at the knee and ankle.  

Treatment records from June 2007 indicate consistent symptomatology and treatment.  The Veteran reported that his acupuncture treatment was providing pain relief for approximately seven to ten days during which he was able to walk normally.  

The Veteran was afforded a VA examination in support of his claim in June 2007.  During that examination the Veteran reported radiating pain to his lower right extremity.  He denied using any crutches, braces, canes or corrective shoes.  He denied any incapacitating episodes.  Physical examination indicated that the Veteran had difficulty going from the sitting to standing position and that he walked into the examination room leaning slightly forward and with an antalgic gait.  The Veteran was not observed using any assistive devices.  Straight leg raises were negative in the sitting position, but positive in the lying position, with pain to the right buttock and lower back at 60 degrees.  Sensory function was intact and deep tendon reflexes were between 1+ and 2+ below the waist.  The examiner stated that no sensory deficit or muscular atrophy was noted in the lower extremities, and a diagnosis of right lower extremity radiculopathy was sustained.  

Subsequent VA treatment records from 2007 show continued acupuncture treatment with reports of pain radiating down to the right gluteus region and lateral calf and numbness at the ankle. 

A VA treatment record dated January 23, 2008, for continued acupuncture treatment showed similar reports of pain and numbness, but the Veteran also stated that he felt as if his right leg was getting weak.  Evaluation of the right leg revealed decreased heel strike.  The evaluating provider noted increased weakness and more than one dermatome.  The Veteran was scheduled for an EMG for evaluation of his radiculopathy and for a consultation with a prosthetic specialist to improve his gait.  

VA treatment records from February 2008 also indicate continued reports of pain and numbness in the lower right extremity.  The Veteran was prescribed an ankle-foot orthotic (AFO) to normalize his gait, and he picked it up in March 2008.  Records from the remainder of 2008 indicate that the Veteran had right leg drop due to his radiculopathy and that he walked with right foot external rotation and circumduction.  It was noted several times that the Veteran was not using the AFO on a regular basis. 

In August 2011 the Veteran was afforded another VA examination in support of his claim.  The Veteran reported that his right foot, ankle, buttock, lower back and side were affected.  He stated that he had tingling and numbness amounting to a severity level of 8, abnormal sensation amounting to a severity level of 8, pain amounting to a severity level of 7, anesthesia amounting to a severity level of 8 and weakness of the affected parts amounting to a severity level of 8.  There was no paralysis of the affected parts, but the Veteran stated that his symptoms had been constant over the past 8 years.  The Veteran stated that he is unable to drive a vehicle for a long period of time.  The examiner noted that the Veteran had been treated with acupuncture and a brace for his right foot.  Physical examination revealed a slow gait.  Use of a cane and right foot brace were noted.  Walking was steady and examination of the feet did not reveal any signs of abnormal weight bearing, breakdown, callosities or unusual shoe wear pattern.  The examiner stated that the Veteran's condition causes generalized muscle weakness of the right lower extremity but does not result in generalized muscle wasting or atrophy.  The Veteran's right foot and ankle did not show any signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  Range of motion studies for the right ankle revealed dorsiflexion to five degrees and plantar flexion to 5 degrees with no changes on repetitive range of motion.  The examiner stated that the Veteran's joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The Veteran did not have any limitations to standing or walking.  

Neurological evaluation of the lower extremities revealed that coordination was within normal limits.  The examiner stated that there was sensory deficit of the right lateral leg, right dorsal foot and right lateral foot, as well as motor weakness of right foot extension, right great toe extension and right hip abduction.  The examiner stated that the most likely peripheral nerve involved is the superficial peroneal nerve.  In regards to the sciatic nerve, peripheral nerve evaluation revealed weakness with diminished pin prick examination.  Motor function and power, as well as sensory function, were 3/5.  Diminished pin prick examination was noted on the distal portion of the right lower extremity.  The examiner diagnosed the veteran with right foot drop with the most likely peripheral nerve involved being the right superficial peroneal.  

In March 2012 the Veteran testified at a hearing before a Veterans Law Judge.  During that hearing the Veteran reported that he began having trouble with his right foot in 2002 and that his peripheral nerve condition has gradually worsened until it reached its current level in 2007.  He stated that he was receiving acupuncture and acupressure treatment less often in 2002, but that by 2006 he was receiving treatment every two weeks.  He reported being provided a foot brace in either 2006 or 2007 and stated that he received a new brace in the fall of 2011.  He stated that his foot brace allows him to walk and that without the brace his foot would drop.  

The Veteran's service-connected peripheral nerve involvement of the right lower extremity has been rated as 10 percent disabling prior to January 28, 2008, and as 30 percent disabling thereafter.  As such, there are two separate rating periods on appeal.  There is also the question as to which diagnostic code is more representative of the Veteran's disability.  The Board will address the diagnostic code question first.

As noted above, the RO changed the diagnostic code in this case.  The VA examiner in 2011 concluded the likely peripheral nerve involved is the superficial peroneal.  This was clearly not a definitive opinion by the neurologist, based on the use of the word "likely."  After a longitudinal review of the medical evidence, the Board respectfully disagrees.  Complete paralysis of the superficial peroneal nerve is manifested by weakened eversion of the foot.  There are no such findings in the medical evidence.  On the other hand, complete paralysis of the common peroneal nerve is manifested by, in pertinent part, foot drop, anesthesia over the dorsum of the foot and toes, loss of extension of the toes, and inability to dorsiflex the foot - all of which were shown to some degree on the 2011 VA examination.  Therefore, based on the actual symptomatology shown, the Board concludes the rating criteria for impairment of the common peroneal nerve are more applicable to the Veteran's disability. 

Prior to January 2008

With regard to the period prior to January 28, 2008, the Board finds that the RO mistakenly assigned that date as the effective date for the 30 percent rating.  In its November 2011 rating decision the RO frequently and correctly noted that VA treatment records from January 23, 2008, indicate a worsening of the Veteran's peripheral nerve involvement of the right lower extremity.  After a thorough review of the entirety of the claims file the Board finds that the correct effective date for the 30 percent rating is January 23, 2008, based on the substantial worsening shown in VA treatment records from that date.  Records from that time are the first to reference increased weakness and are the first to note referral for a prosthetic to improve the Veteran's gait.  

However, prior to January 23, 2008, there was no evidence of symptomatology that may reasonably be characterized as any more than mild incomplete paralysis of the common peroneal nerve.  Upon VA examination in 2007, sensation and reflexes were intact.  Although his gait was antalgic, there were no findings prior to January 23, 2008, of foot drop.  Although the Veteran testified that he believes he was first given a brace in 2006 or 2007, the VA medical records conclusively establish this was prescribed in early 2008.  Prior to that time, there were no notations of use of any appliance, and, in fact, the Veteran denied such during the 2007 VA examination.  The findings from that examination are supported by the initial VA acupuncture evaluation in March 2007, which showed normal gait.  Without objective evidence of impaired sensation or reflexes, without any notation of foot drop or necessity of use of a brace, the 10 percent rating for a mild level of disability was appropriate.  Accordingly, a rating in excess of 10 percent is not warranted for any period prior to January 23, 2008.  

On and after January 23, 2008

The Board must also determine whether the Veteran's service-connected peripheral nerve involvement of the right lower extremity warrants a rating in excess of the 30 percent rating assigned from January 23, 2008.  A 30 percent rating is the maximum schedular evaluation assignable under Diagnostic Code 8522.  However, since the Board has determined that the Veteran's disability is best rated as impairment of the common peroneal nerve, a 40 percent rating is warranted if the findings approximate complete paralysis.  On this point, the Board concludes sufficient evidence is shown to warrant a 40 percent rating.  From this date, the evidence shows diagnosis of foot drop, weakness of the foot with extension and great toe extension, and sensory deficit over the dorsal and lateral foot.  Accordingly, resolving any reasonable doubt in the Veteran's favor, the Board grants him a 40 percent rating as of January 23, 2008.

The only rating higher than 40 percent for peripheral nerve involvement of the lower extremity is for impairment of the sciatic nerve.  The Board has considered whether these diagnostic codes may be applicable to the Veteran's service-connected peripheral nerve involvement of the right lower extremity.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  However, there is no evidence whatsoever of any diagnoses involving the sciatic nerve.  Accordingly, this diagnostic code is not for application.  

In exceptional cases, extraschedular ratings may be assigned.  See 38 C.F.R. § 3.321(b)(1).  The Board has considered assignment of an extra-schedular evaluation but the record does not show that the Veteran's peripheral nerve involvement of the lower right extremity with foot drop has required frequent hospitalization, or that manifestations of that disability have, at any point, exceeded those contemplated by the schedular criteria.  Therefore, assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board notes that pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  However, in this case, as noted above, the Veteran has withdrawn his claim of entitlement to a TDIU.  Accordingly, consideration of a TDIU is not warranted.  

In sum, the lay and medical evidence warrants a rating of 40 percent for the period beginning on January 23, 2008, but is against a rating in excess of 10 percent for any time prior to that date.  Moreover, the lay and medical evidence is against a rating of greater than 40 percent for any time during the appeal period.  












[Continued on Next Page]
ORDER

The appeal on the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is dismissed.

The appeal on the issue of entitlement to a rating in excess of 40 percent for the Veteran's service-connected low back disorder is dismissed. 

Entitlement to a rating in excess of 10 percent for the Veteran's service-connected peripheral nerve involvement of the right lower extremity is denied for the period prior to January 23, 2008.

Entitlement to a staged rating of 40 percent for the Veteran's service-connected peripheral nerve involvement of the right lower extremity is granted from January 23, 2008, to the extent warranted under pertinent laws and regulations.

Entitlement to a rating in excess of 40 percent for the Veteran's service-connected peripheral nerve involvement of the right lower extremity is denied for any point during the appeal period. 




____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


